                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN

UNION PACIFIC RAILROAD COMPANY,


                           Plaintiff,                                  ORDER
      v.
                                                                    17-cv-897-wmc
WISCONSIN DEPARTMENT OF
REVENUE and RICHARD G. CHANDLER,
Secretary of Revenue,

                           Defendants.


      The court appreciates defendants’ timely submission of requested information, but

has follow-up questions as a result.    Accordingly, unless the data is not maintained,

defendants may have seven days to provide a breakdown of the following additional

information:

      (1) For all companies taxed under Chapter 76 in each year since 2008, the total
          amount of all taxes levied on (a) tangible personal property, (b) intangible
          personal property, (c) custom software, and (d) non-custom software;

      (2) For all companies taxed in each year since 2008, if different from (1) above, the
          total amount of taxes levied on (a) tangible personal property, (b) intangible
          personal property, (c) custom software, and (d) non-custom software;

      (3) For each category of taxpayer taxed under § 76.01 in each year since 2008, the
          amount of taxes levied on (a) tangible personal property, (b) intangible personal
          property, (c) custom software, and (d) non-custom software.

      Entered this 20th day of February, 2019.

                                         BY THE COURT:

                                         /s/
                                         __________________________________
                                         WILLIAM M. CONLEY
                                         District Judge
